United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cherry Hill, NJ, Employer
__________________________________________

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1003
Issued: January 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 15, 2011 appellant, through her attorney, filed a timely appeal from a
December 13, 2010 decision of an Office of Workers’ Compensation Programs’ (OWCP)
hearing representative affirming a May 27, 2010 OWCP decision terminating her wage-loss and
medical compensation benefits.
OWCP accepted appellant’s July 19, 2005 injury claim for a lumbar strain and left carpal
tunnel syndrome. Appellant stopped work on October 5, 2005 and did not return. She received
wage-loss compensation benefits on the periodic compensation rolls.
On November 17, 2009 OWCP referred appellant to Dr. George P. Glenn, Jr., a Boardcertified orthopedic surgeon, for an impartial medical evaluation to resolve a conflict of opinion
between attending and second opinion physicians. The record contains a “RME” referral form
imaged on November 5, 2009 which indicates that the “PDS [Physicians Directory Service]” was
the referral source for the selection of Dr. Glenn as the impartial medical examiner. The record
also contains an IFECS MEO23 form dated November 13, 2009 which indicates that appellant’s
referee examination was scheduled for December 10, 2009 with Dr. Glenn.
In a December 22, 2009 report, Dr. Glenn opined that the accepted lumbar strain and left
carpal tunnel syndrome had ceased without residuals. He released appellant to return to full-time

employment in her date-of-injury distribution clerk position. Dr. Glenn noted lifting restrictions
due to idiopathic, nonoccupational lumbar degenerative disc disease.
By notice dated April 20, 2010, OWCP proposed to terminate appellant’s wage-loss and
medical compensation benefits, based on Dr. Glenn’s opinion. It finalized the notice on
May 27, 2010. Following a telephonic hearing, OWCP affirmed the May 27, 2010 termination
by decision dated and finalized December 13, 2010. Its hearing representative noted counsel’s
contention that Dr. Glenn was not selected using the PDS system. The hearing representative
found that as counsel did not provide evidence establishing OWCP error or physician bias,
Dr. Glenn’s “selection as the impartial medical specialist is deemed valid.”
The Board finds that this case is not in posture for decision as OWCP has not established
that Dr. Glenn was properly selected as the impartial medical specialist in this case.
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of impartial medical specialists
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that impartial
medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.1
OWCP has an obligation to verify that it selected Dr. Glenn in a fair and unbiased
manner. It maintains records for this very purpose.2 The current record includes a November 5,
2009 RME referral form indicating that OWCP selected Dr. Glenn as the IME by use of the
“PDS” system. The record also includes a November 13, 2009 MEO23 IFECS report which
states that OWCP scheduled appellant’s referee appointment with Dr. Glenn. However, the
record does not include any IFECS screen shots substantiating the referee selection process. The
Board cannot ascertain whether Dr. Glenn was properly selected by the PDS.
The Board finds that OWCP has not adequately explained how the rotational system
selected Dr. Glenn. The Board has placed great importance on the appearance as well as the fact
of impartiality, and only if the selection procedures which were designed to achieve this result
are scrupulously followed may the selected physician carry the special weight accorded to an
impartial specialist. OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures.
The Board will remand the case to OWCP for selection of another impartial medical
specialist. After such further development as necessary, OWCP shall issue an appropriate
decision.

1

Raymond J. Brown, 52 ECAB 192 (2001).

2

M.A., Docket No. 07-1344 (issued February 19, 2008).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 13, 2010 be set aside and the case remanded for further
proceedings consistent with this opinion.
Issued: January 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

